Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-28 in the reply filed on 01/25/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “separating segment”, “its incident flow side”, “upper and lower edge”, “negative contour”, “blank”, “buckle lines” and “fold lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “an upper and a lower edge” in line 3.  It should be “an upper and a lower edges”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the free flow cross section" in line 2.  
Claim 20 recites the limitation “the incident flow surface” in line 2.
Claim 20 recites the limitation "its incident flow side" in line 2.  
Claims 22, 25 and 27 recite the limitation "the separating stages" and “the last separating stage” in lines 3 and 4.  
There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 19, 22 and 27, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 20 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwok et al (US 20110214565; hereinafter Kwok).
As regarding claim 16, Kwok discloses the claimed invention for separating unit having at least one separating stage (20), wherein the separating stage has at least one separating segment which has at least one acceleration section (702) for the fluid on the inlet side, in which the fluid is accelerated in a through-flow direction (fig. 13; no number), and wherein a first impaction surface (704) for components contained in the fluid is downstream of the acceleration section, wherein the at least one separating stage (20) is arranged in a housing (28).

As regarding claim 25, Kwok discloses all of limitations as set forth above.  Kwok discloses the claimed invention for wherein a bottom part and/or cover part has a negative contour (fig. 18) in the form of a cross section to have flow through it of one or more separating stages as a holder for the separation stages.
As regarding claim 26, Kwok discloses all of limitations as set forth above.  Kwok discloses the claimed invention for wherein the negative contour is formed as interrupted openings in the bottom part and/or cover part (fig. 18; no number).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17, 21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al (US 20110214565; hereinafter Kwok).
As regarding claim 17, Kwok discloses all of limitations as set forth above.  Kwok discloses the claimed invention except for wherein multiple separating stages are arranged fluidically so they can have flow through them in parallel and/or in series.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein multiple separating stages are arranged fluidically so they can have flow through them in parallel and/or in series in order to enhance separating unit performance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As regarding claim 21, Kwok discloses all of limitations as set forth above.  Kwok discloses the claimed invention except for wherein the housing has an upper and a lower edge, wherein the height of the lower edge is at least twice as high as the height of the upper edge.  However, a change in size (or dimension or height) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As regarding claim 28, Kwok as modified discloses all of limitations as set forth above.  Kwok as modified discloses the claimed invention for wherein the blanks have predefined buckle lines and/or fold lines (fig. 13; no number).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al (US 20110214565; hereinafter Kwok) as applied to claim 16 above, and further in view of Sikkenga et al (US 20140345461; hereinafter Sikkenga).
As regarding claim 18, Kwok discloses all of limitations as set forth above.  Kwok discloses the claimed invention except for wherein a guide element is arranged in front of or in the free flow cross section of the acceleration section.  Sikkenga teaches wherein a guide element (174 of fig. 3) is arranged in front of or in the free flow cross section of the acceleration section.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide guide element is arranged in front of or in the free flow cross section of the acceleration section as taught by Sikkenga in order to enhance separating unit performance.
As regarding claim 19, Kwok as modified discloses all of limitations as set forth above.  Kwok as modified discloses the claimed invention for wherein the guide element (Sikkenga - 174 of fig. 3) extends parallel to the incident flow surface of the separating stage, and/or the guide element is arranged in a plane of symmetry of the free flow cross section, and/or in that the guide element has a two-dimensional cross section, in particular an angled or curved cross section (Sikkenga - 174 of fig. 4).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al (US 20110214565; hereinafter Kwok) as applied to claim 16 above, and further in view of Entezarian et al (US 20050028498; hereinafter Entezarian).
As regarding claim 22, Kwok discloses all of limitations as set forth above.  Kwok discloses the claimed invention except for wherein at least one filter stage is arranged downstream of at least one of the separating stages, in particular after the last separating stage.  Entezarian teaches wherein at least one filter stage (108) is arranged downstream of at least one of the separating stages, in particular after the last separating stage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein at least one filter stage is arranged downstream of at least one of the separating stages, in particular after the last separating stage as taught by Entezarian in order to enhance separating unit performance.

As regarding claim 24, Kwok discloses all of limitations as set forth above.  Kwok discloses the claimed invention except for wherein the at least one separating stage and one or more filter stages are arranged in a common housing.  Entezarian teaches wherein the at least one separating stage (106) and one or more filter stages (108) are arranged in a common housing (110).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the at least one separating stage and one or more filter stages are arranged in a common housing as taught by Entezarian in order to enhance separating unit performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773